Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, dated November 3, 1982, which, after a hearing, found the petitioner guilty of certain charges of misconduct and terminated his employment. By judgment dated March 25, 1985, this court granted the petition, annulled the determination, dismissed the charges, and reinstated the petitioner (Villanueva v Simpson, 109 AD2d 880). By order dated September 5, 1985, the Court of Appeals dismissed the appeal from that judgment on the basis that the judgment was not final (Villanueva v Simpson, 65 NY2d 1052). By an amended judgment of the Supreme Court, Kings County (Jordan, J.), entered October 16, 1986, the petitioner was awarded back pay. By order dated June 11, 1987, the Court of Appeals *752reversed the amended judgment and this court’s judgment and remitted the matter here for further proceedings (Villanueva v Simpson, 69 NY2d 1034).
Adjudged that the determination is confirmed and the petition is dismissed on the merits, without costs or disbursements.
We have reviewed the petitioner’s contentions which were not previously considered by this court and find them to be without merit. Mangano, J. P., Brown, Lawrence and Rubin, JJ., concur.